UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK

NICOLE TIPTON, EMILY ORSAK, HANNAH                     Civil Action No.
DEMPSEY, KATHLEEN HOOD, and JULIE
CHATAGNIER, on behalf of themselves and a              COMPLAINT and
class of all others similarly situated,                DEMAND FOR JURY TRIAL
                                  Plaintiffs,
v.

HAIN CELESTIAL GROUP, INC.; GERBER
PRODUCTS COMPANY; BEECH-NUT
NUTRITION COMPANY; and PLUM, PBC

                                   Defendants.



       Plaintiffs Nicole Tipton, Emily Orsak, Hannah Dempsey, Kathleen Hood, and Julie

Chatagnier (collectively, “Plaintiffs”) individually and on behalf of themselves and all others

similarly situated, bring this class action lawsuit against Defendants Hain Celestial Group, Inc.

(“Hain”), Gerber Products Company (“Gerber”), Beech-Nut Nutrition Company (“Beech-Nut”),

and Plum, PBC (“Plum” and collectively, “Defendants”) based upon personal knowledge as to

themselves, the investigation of their counsel, and on information and belief as to all other matters.

                                        INTRODUCTION

       1.      On February 4, 2021, the United States House of Representatives Subcommittee on

Economic and Consumer Policy, Committee on Oversight and Reform (“Subcommittee”)

published a report revealing that baby foods manufactured by some of the largest baby food

manufacturers in the United States, including Defendants, are “tainted with significant levels of

toxic heavy metals, including arsenic, lead, cadmium, and mercury” (the “Heavy Metals”). 1


1
 Subcommittee on Economic and Consumer Policy of the Committee on Oversight and Reform,
U.S. House of Representatives, Baby Foods Are Tainted with Dangerous Levels of Arsenic,
Lead, Cadmium, and Mercury (hereinafter referred to as “Subcommittee Report”) (February 4,
2021) at 2 (available at:
                                                  1
          2.   The Food and Drug Administration (“FDA”) and the World Health Organization

(“WHO”) have declared these Heavy Metals dangerous to human health, particularly to babies and

children, who are most vulnerable to their neurotoxic effects. 2 Even low levels of exposure can

cause serious and often irreversible damage to brain development. 3

          3.   Baby food manufacturers hold a special position of public trust. Consumers believe

that they would not sell products that are unsafe for babies to consume.

          4.   Defendants do not disclose the Heavy Metal content of their Baby Food Products 4

on their labels or in their marketing materials.

          5.   Defendants also failed to warn consumers that the Baby Food Products may contain

potentially dangerous levels of Heavy Metals.

          6.   Each of the Defendants market, advertise, represent, and warrant that the Baby

Food Products they manufacture, distribute, and sell, are safe and suitable for consumption by

babies.

          7.   As alleged herein, Defendants’ marketing and advertising of their products is false,

deceptive, and misleading to reasonable consumers because Defendants know that Heavy Metals

are harmful to babies and yet they sell the Baby Food Products nonetheless. Defendants’

marketing and advertising of their products is also false, deceptive, and misleading to reasonable

consumers because Defendants failed to warn and disclose material facts regarding the Baby Food

Products, namely, that they were unsafe and unsuitable for babies; that they contained Heavy




https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2021-02-
04%20ECP%20Baby%20Food%20Staff%20Report.pdf) (last accessed May 20, 2021).
2
  Id.
3
   Id.
4
   The term “Baby Food Products” refers to all products manufactured by Defendants that have
been determined to contain Heavy Metals, whether through Defendants’ own documents
submitted to the Subcommittee or through independent testing.
                                                   2
Metals; the levels of the Heavy Metals; that their internal testing showed that their products

contained harmful Heavy Metals; and that their internal policies permitted the sale of baby foods

with harmful Heavy Metals.

       8.     No reasonable consumer seeing Defendants’ marketing and packaging would

expect the Defendants’ Baby Food Products to contain dangerous levels of Heavy Metals.

Reasonable consumers, like Plaintiffs, would consider the inclusion of Heavy Metals or other

toxins or contaminants a material fact when considering what baby food to purchase.

       9.     The Defendants’ manufacture, distribution, and sale of the Baby Food Products was

unlawful, unfair, false, and misleading, and the Defendants were unjustly enriched at the expense

of Plaintiffs and members of the proposed Classes, as defined below.

                                           PARTIES

       10.    Plaintiff Emily Orsak is a resident and citizen of the state of Texas. Between June

2020 and April 2021, Plaintiff Orsak purchased baby food manufactured by Defendants Gerber

and Beech-Nut, including, but not limited to: Gerber Natural Banana, Gerber Natural Apple,

Beech-Nut Naturals Sweet Potato, Beech-Nut Naturals Apples, Beech-Nut Naturals Carrots,

Beech-Nut Naturals Green Beans, Beech-Nut Naturals Pears, Beech-Nut Naturals Mango, Beech-

Nut Naturals Apple and Blackberries, Beech-Nut Organics Apple, Raspberries and Avocado,

Beech-Nut Naturals Pear and Blueberry, Beech-Nut Naturals Carrots, Sweet Corn, and Pumpkin,

Beech-Nut Naturals Guava, Pear, and Strawberries, Beech-Nut Naturals Apple, Kiwi, and Spinach,

Beech-Nut Naturals Mango, Apple, and Avocado, Beech-Nut Naturals Peas, Green Beans and

Asparagus, Beech-Nut Naturals Beet, Pear, and Pomegranate, Beech-Nut Organics Pear, Kale, and

Cucumber, Beech-Nut Naturals Sweet Corn and Green Beans, and Beech-Nut Naturals Apple,

Pumpkin and Cinnamon. Plaintiff Orsak purchased the baby food products from H-E-B and

Walmart retail stores in Brenham, Texas. If Plaintiff Orsak had known that Defendants Beech-Nut


                                               3
and Gerber’s baby food products were unsafe and unsuitable for babies and that testing showed

that their products contained toxic Heavy Metals, Plaintiff Orsak would not have purchased the

products or would have paid less for them.

       11.     Plaintiff Hannah Dempsey is a resident and citizen of the state of Connecticut.

Between March 2021 and May 2021, Plaintiff Dempsey purchased baby food products

manufactured by Defendant Gerber, including but not limited to Gerber Natural Banana, Gerber

Natural Sweet Potato, Gerber Natural Apples, Gerber Natural Carrots, Probiotic Banana Oatmeal,

Banana Cookies, and Banana Peach Teethers. Plaintiff Dempsey purchased the products from a

Walmart retail location located in Southington, Connecticut. If Plaintiff Dempsey had known that

Defendant Gerber’s baby food products were unsafe and unsuitable for babies and that testing

showed that its products contained harmful Heavy Metals, Plaintiff Dempsey would not have

purchased these products or would have paid less for them.

       12.     Plaintiff Kathleen Hood is a resident and citizen of the state of Missouri. Beginning

in or around March 2021, Plaintiff Hood purchased baby food products manufactured by

Defendant Gerber, including but not limited to Gerber Oatmeal, Gerber Natural Banana, and

Gerber Natural Carrots. Plaintiff Hood purchased the products from a Walmart retail store located

in Joplin, Missouri. If Plaintiff Hood had known that Defendant Gerber’s baby food products were

unsafe and unsuitable for babies and that testing showed that its products contained harmful Heavy

Metals, Plaintiff Hood would not have purchased these products or would have paid less for them.

       13.     Plaintiff Julie Chatagnier is a resident and citizen of the state of Louisiana. Between

December 2019 and August 2020, Plaintiff Chatagnier purchased baby food products

manufactured by Defendant Beech-Nut including but not limited to Beech-Nut Naturals Banana,

Beech-Nut Naturals Butternut Squash, Beech-Nut Naturals Green Beans, Beech-Nut Apples and

Blueberries, Beech-Nut Garden Vegetables, Beech-Nut Naturals Sweet Corn and Green Beans,


                                                 4
Beech-Nut Naturals Peas, and Green Beans, and Asparagus. Plaintiff Chatagnier purchased the

products from Target retail stores in Covington and Hammond, Louisiana. If Plaintiff Chatagnier

had known that Defendant Beech-Nut’s baby food products were unsafe and unsuitable for babies

and that testing showed that its products contained harmful Heavy Metals, Plaintiff Chatagnier

would not have purchased these products or would have paid less for them.

        14.     Plaintiff Nicole Tipton is a resident and citizen of the state of Tennessee. Between

March 2021 and May 2021, Plaintiff Tipton purchased products manufactured by Defendant Hain

and Plum, including but not limited to Earth’s Best Organic Rice Cereal, Plum Organics Just

Peaches, Plum Organics Just Mangoes, Plum Organics Just Prunes, and Plum Organics Just Sweet

Potatoes. Plaintiff Tipton purchased the products from Amazon.com and Walmart in Johnson

City, Tennessee. If Plaintiff Tipton had known that Defendants Hain and Plum’s baby food

products were unsafe and unsuitable for babies and that testing showed that their products

contained harmful Heavy Metals, Plaintiff Tipton would not have purchased these products or

would have paid less for them.

        15.     Defendant Beech-Nut Nutrition Company is incorporated in Delaware and

maintains its principal place of business at 1 Nutritious Pl., Amsterdam, NY 12010. Beech-Nut

sells baby foods under the brand name Beech-Nut. Beech-Nut produces baby foods aimed at

infants 4+ months up to 12+ months and includes a variety of cereals, jars, and pouches for these

age groups. At all relevant times, Beech-Nut has conducted business and derived substantial

revenue from its manufacturing, advertising, distributing, selling, and marketing of its products

within this judicial District.

        16.     Defendant Plum, PBC is a Delaware public benefit corporation and maintains its

principal place of business at 1485 Park Avenue, Suite 200, Emeryville, California. Plum sells

baby foods under the brand name Plum Organics. Plum offers baby foods aimed at infants 4+


                                                 5
months and includes a variety pouches, “Super Puffs” and “Little Teethers.” At all relevant times,

Plum has conducted business and derived substantial revenue from its manufacturing, advertising,

distributing, selling, and marketing of baby foods within this judicial District.

        17.     Defendant Hain Celestial Group, Inc. is incorporated in Delaware and maintains its

principal place of business at 1111 Marcus Ave., Lake Success, NY 11042. Hain sells baby foods

under the brand name “Earth’s Best Organics.” Hain offers infant and baby formula and foods as

well as toddler foods covering products from “organic infant cereal” to “organic snacks for toddlers

and kids on the go.” At all relevant times, Hain has conducted business and derived substantial

revenue from its manufacturing, advertising, distributing, selling, and marketing of baby foods

within this judicial District.

        18.      Defendant Gerber Products Company is incorporated in Michigan and maintains

its principal place of business at 1812 North Moore Street, Arlington, VA 22209. Gerber sells baby

food products under the brand name Gerber. Gerber organizes its products into broad categories

of “formula”, “baby cereal”, “baby food”, “snacks”, “meals & sides”, “beverages”, and “organic”.

At all relevant times, Gerber has conducted business and derived substantial revenue from its

manufacturing, advertising, distributing, selling, and marketing of baby foods within this judicial

District.

                                 JURISDICTION AND VENUE

        19.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d) because

there are more than 100 Class members; the aggregate amount in controversy exceeds

$5,000,000.00, exclusive of interest, fees, and costs; and at least one Class member is a citizen of

a state different from at least one Defendant.




                                                  6
       20.     This Court has personal jurisdiction over Defendant Hain because Defendant Hain

is headquartered in the state of New York, regularly conducts business in this District, and has

extensive contacts with this forum.

       21.     This Court has personal jurisdiction over Defendant Beech-Nut because Defendant

Beech-Nut is headquartered in the State of New York, regularly conducts business in this District,

and has extensive contacts with this forum.

       22.     This Court has personal jurisdiction over Defendant Gerber because Defendant

Gerber regularly sells and markets its product in this District, and Defendant Gerber derives

substantial revenue from sales of its products in New York, with knowledge that its products are

being marketed and sold for use in this State.

       23.     This Court has personal jurisdiction over Defendant Plum because Defendant Plum

regularly sells and markets its product in this District, and Defendant Plum derives substantial

revenue from sales of its products in New York, with knowledge that its products are being

marketed and sold for use in this State.

       24.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Defendant

Hain is headquartered here, and Defendants transact substantial business in this District.

                                  FACTUAL ALLEGATIONS

A.     The Presence of Heavy Metals in Baby Foods

       25.     Baby food manufacturers are free to set their own internal standards for toxic heavy

metal content of their products. Defendants have set those standards at dangerously high levels

and have often sold foods that exceed even those levels.

       26.     In October 2019, Healthy Babies Bright Futures (“HBBF”), an alliance of nonprofit

organizations, published a report detailing the evaluation of baby food products for the presence




                                                 7
of heavy metals. 5 The HBBF Report found that 95% of the 168 baby foods products tested were

contaminated with one or more toxic heavy metals, including arsenic, lead, cadmium, and/or

mercury (the “Heavy Metals”). 6 All but 9 products contained at least one metal, and 26% of the

baby foods tested contained all four of the Heavy Metals. 7

        27.     The researchers who published the HBBF Report explained the harms these metals

can cause. They explained that arsenic, lead, mercury, and cadmium, four heavy metals found in

the Baby Food Products, are neurotoxins. Exposures to these four heavy metals “diminish quality

of life, reduce academic achievement, and disturb behavior, with profound consequences for the

welfare and productivity of entire societies.” 8 The Heavy Metals “can harm a baby’s developing

brain and nervous system” and cause negative impacts such as “the permanent loss of intellectual

capacity and behavioral problems like attention-deficit hyperactivity disorder (ADHD).” 9 Even

trace amounts of these heavy metals can alter the developing brain and erode a child’s IQ. Arsenic

causes potentially irreversible damage, including “cognitive deficits among school-age children

exposed early in life, and neurological problems in adults who were exposed to arsenic-poisoned

milk as infants.” 10 According to the HBBF Report, research continues to confirm that exposure to

food containing arsenic, lead, mercury, and cadmium poses “troubling risks for babies, including

cancer and lifelong deficits in intelligence[.]” 11




5
  Healthy Babies Bright Futures, What’s in My Baby’s Food? A National Investigation Finds 95
Percent of Baby Foods Tested Contain Toxic Chemicals That Lower Babies’ IQ, Including
Arsenic and Lead (Oct. 2019) (“HBBF Report”), available at:
www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019-
10/BabyFoodReport_FULLREPORT_ENGLISH_R5b.pdf (last accessed May 10, 2021).
6
  Id. at 1.
7
  Id.
8
  Id. at 13.
9
  Id. at 6.
10
   Id. at 13
11
   Id. at 1.
                                                      8
        28.     The results of the HBBF Report were consistent with the FDA’s 2017 investigation

which found one or more Heavy Metal in 33 or 39 baby foods tested. 12

        29.     Despite the FDA’s results, the FDA has failed to set enforceable limits or issue

guidance on maximum safe amounts. 13

B.      A Congressional Report Also Found The Presence of Toxic Heavy Metals in Baby
        Food Products

        30.     As a result of the HBBF Report, on November 6, 2019, the U.S. House of

Representatives’ Subcommittee on Economic and Consumer Policy Committee on Oversight and

Reform opened an investigation and requested documents and test results from seven of the largest

baby food manufacturers in the United States. The manufacturers included: (1) Gerber; (2)

Nurture, Inc., which sells Happy Family Organics, including baby food products under the brand

name HappyBABY; (3) Beech-Nut; (4) Hain Celestial Group, Inc., which sells baby food products

under the brand name Earth’s Best Organic; (5) Campbell Soup Company, which sells baby food

products under the brand name Plum Organics; (6) Walmart Inc., which sells baby food products

through its private brand Parent’s Choice; and (7) Sprout Foods, Inc., which sells food under the

name Sprout Organic Food.

        31.     Nurture, Beech-Nut, Hain, and Gerber responded to the Subcommittee’s requests.14

They produced their internal testing policies, test results for ingredients and/or finished products,

and documentation about what the companies did with ingredients and/or finished products that

exceeded their internal testing limits. 15




12
   Id. at 6.
13
   Id.
14
   Subcommittee Report at 2.
15
   Id.
                                                 9
       32.     Sprout, Campbell (Plum Organics), and Walmart refused to cooperate with the

government’s investigation, to which the Congressional Subcommittee expressed “great

concern[n] that their lack of cooperation might be obscuring the presence of even higher levels of

toxic heavy metals in their baby food products than their competitors’ products.” 16

       33.     According to internal company documents and test results, and testing conducted

by third-parties, the commercial baby foods manufactured by all seven companies were tainted

with significant levels of Heavy Metals, including arsenic, lead, cadmium, and mercury. 17

      a.      Arsenic

       34.     Arsenic is ranked number one among substances present in the environment that

pose the most significant potential threat to human health, according to the Department of Health

and Human Services’ Agency for Toxic Substances and Disease Registry (“ATSDR”). 18 The

known health risks of arsenic exposure include “respiratory, gastrointestinal, haematological,

hepatic, renal, skin, neurological and immunological effects, as well as damaging effects on the

central nervous system and cognitive development in children.” 19

       35.     Arsenic was present in baby foods made by all responding companies.

               •   Nurture (HappyBABY) sold baby foods after tests showed they contained as
                   much as 180 parts per billion (ppb) inorganic arsenic. Over 25% of the products
                   Nurture tested before sale contained over 100 ppb inorganic arsenic. Nurture’s
                   testing shows that the typical baby food product it sold contained 60 ppb
                   inorganic arsenic.

               •   Hain (Earth’s Best Organic) sold finished baby food products containing as
                   much as 129 ppb inorganic arsenic. Hain typically only tested its ingredients,



16
   Id.
17
   Subcommittee Report at 2.
18
   Agency for Toxic Substances and Disease Registry, ATSDR’s Substance Priority List (2019)
(online at www.atsdr.cdc.gov/spl/index.html#2019spl).
19
   Miguel Rodríguez-Barranco et al., Association of Arsenic, Cadmium and Manganese
Exposure with Neurodevelopment and Behavioural Disorders in Children: A Systematic Review
and Meta-Analysis (June 1, 2013) (online at https://pubmed.ncbi.nlm.nih.gov/23570911/).
                                                10
                    not finished products. Documents show that Hain used ingredients testing as
                    high as 309 ppb arsenic.

                •   Beech-Nut used ingredients after they tested as high as 913.4 ppb arsenic.
                    Beech-Nut routinely used high-arsenic additives that tested over 300 ppb
                    arsenic to address product characteristics such as “crumb softness.”

                •   Gerber used high-arsenic ingredients, using 67 batches of rice flour that had
                    tested over 90 ppb inorganic arsenic. 20

        b.      Lead

        36.     Lead is number two on ATSDR’s list of substances present in the environment that

pose the most significant potential threat to human health. 21 Even at low levels, early childhood

lead exposure has a negative impact on school performance and the cognitive effects of early

childhood lead exposure appear to be permanent. 22 Lead is associated with a range of bad health

outcomes, including behavioral problems, decreased cognitive performance, delayed puberty, and

reduced postnatal growth. According to FDA, lead is especially dangerous to “infants” and “young

children.” 23

        37.     Lead was present in baby foods made by all responding companies.

                •   Nurture (HappyBABY) sold finished baby food products that tested as high as
                    641 ppb lead. Almost 20% of the finished baby food products that Nurture
                    tested contained over 10 ppb lead.

                •   Beech-Nut used ingredients containing as much as 886.9 ppb lead. It used many
                    ingredients with high lead content, including 483 that contained over 5 ppb lead,
                    89 that contained over 15 ppb lead, and 57 that contained over 20 ppb lead.

                •   Hain (Earth’s Best Organic) used ingredients containing as much as 352 ppb
                    lead. Hain used many ingredients with high lead content, including 88 that
                    tested over 20 ppb lead and six that tested over 200 ppb lead.




20
   Subcommittee Report at 3.
21
   Agency for Toxic Substances and Disease Registry, ATSDR’s Substance Priority List (2019)
(online at www.atsdr.cdc.gov/spl/index.html#2019spl).
22
   Subcommittee Report at 11.
23
   Id.
                                                 11
               •   Gerber used ingredients that tested as high as 48 ppb lead; and used many
                   ingredients containing over 20 ppb lead. 24

       c.      Cadmium

       38.     Cadmium is number seven on ATSDR’s list of substances present in the

environment that pose the most significant potential threat to human health. 25 Cadmium is

associated with decreases in IQ, as well as the development of ADHD. 26

       39.     Cadmium was present in baby foods made by all responding companies.

               •   Beech-Nut used 105 ingredients that tested over 20 ppb cadmium. Some tested
                   much higher, up to 344.55 ppb cadmium.

               •   Hain (Earth’s Best Organic) used 102 ingredients in its baby food that tested
                   over 20 ppb cadmium. Some tested much higher, up to 260 ppb cadmium.

               •   Sixty-five percent of Nurture (HappyBABY) finished baby food products
                   contained more than 5 ppb cadmium.

               •   Seventy-five percent of Gerber’s carrots contained cadmium in excess of 5 ppb,
                   with some containing up to 87 ppb cadmium. 27

       d.      Mercury

       40.     Mercury is number three on ATSDR’s list of substances present in the environment

that pose the most significant potential threat to human health. 28 Pre-natal mercury exposure has




24
   Id. at 3.
25
   Agency for Toxic Substances and Disease Registry, ATSDR’s Substance Priority List (2019)
(online at www.atsdr.cdc.gov/spl/index.html#2019spl).
26
   Subcommittee Report at 12.
27
   Id. at 3-4
28
   Agency for Toxic Substances and Disease Registry, ATSDR’s Substance Priority List (2019)
(online at www.atsdr.cdc.gov/spl/index.html#2019spl).
                                               12
been associated with adverse neurodevelopment and lower estimated IQ. 29 Higher blood mercury

levels in 2- and 3-year-olds were associated with autistic behaviors. 30

       41.     Mercury was detected in baby food of the only responding company that tested for

it.

               •     Nurture (HappyBABY) sold finished baby food products containing as much
                     as 10 ppb mercury.

               •     Beech-Nut and Hain (Earth’s Best Organic) do not even test for mercury in
                     baby food.

               •     Gerber rarely tests for mercury in its baby foods. 31

       42.     According to the Subcommittee Report, the levels at which these Heavy Metals are

present in baby food products are “multiples higher than allowed under existing regulations for

other products. For example, the FDA has set the maximum allowable levels in bottled water at

10 ppb inorganic arsenic, 5 ppb lead, and 5 ppb cadmium, and the Environmental Protection

Agency has capped the allowable level of mercury in drinking water at 2 ppb. The test results of

baby foods and their ingredients eclipse those levels: including results up to 91 times the arsenic

level, up to 177 times the lead level, up to 69 times the cadmium level, and up to 5 times the

mercury level.” 32




29
   Margaret R. Karagas et al., Evidence on the Human Health Effects of Low-Level
Methylmercury Exposure (June 1, 2012) (online at
https://ehp.niehs.nih.gov/doi/10.1289/ehp.1104494); Joseph Jacobson et al., Relation of Prenatal
Methylmercury Exposure from Environmental Sources to Childhood IQ (Aug. 1, 2015) (online
at https://ehp.niehs.nih.gov/doi/10.1289/ehp.1408554).
30
   Jia Ryu et al., Associations of Prenatal and Early Childhood Mercury Exposure with Autistic
Behaviors at 5 Years of Age: The Mothers and Children's Environmental Health (MOCEH)
Study (Dec. 15, 2017) (online at
www.sciencedirect.com/science/article/pii/S0048969717316479).
31
   Subcommittee Report at 4.
32
   Id.
                                                   13
        43.       As such, when baby food manufacturers are left to self-regulate and establish their

own Heavy Metals standards, they routinely permit dangerously high levels of toxic heavy metals

and often sell foods that exceeded even those levels. 33

        44.       In its conclusion, the Subcommittee stressed the danger associated with the

presence of Heavy Metals in baby food: “[t]hese toxic heavy metals pose serious health risks to

babies and toddlers. Manufacturers knowingly sell these products to unsuspecting parents, in spite

of internal company standards and test results, and without any warning labeling whatsoever.” 34

C.      Documented Dangers of the Heavy Metals in Baby Foods

        45.       Baby food producers promote their product testing and safety procedures because

parents and caretakers pay attention to what ingredients are in the baby food they purchase for

their children.

        46.       The findings in the HBBF Report and the Subcommittee Report are alarming

because the FDA and the WHO have declared the Heavy Metals “dangerous to human health,

particularly to babies and children, who are most vulnerable to their neurotoxic effects.” 35 Babies’

developing brains are “exceptionally sensitive to injury caused by toxic chemicals, and several

developmental processes have been shown to be highly vulnerable to chemical toxicity.” 36 The

fact that babies are small, have other developing organ systems, and absorb more of the heavy

metals than adults, exacerbates their risk from exposure to heavy metals. 37




33
   Id. at 33.
34
   Id. at 59.
35
   Id. at 1.
36
   Id. at 9 (quoting Philippe Grandjean and Philip J. Landrigan, Neurobehavioural Effects of
Developmental Toxicity (Mar. 13, 2014) (online at
www.ncbi.nlm.nih.gov/pmc/articles/PMC4418502/)).
37
   Id. (citing Consumer Reports, Heavy Metals in Baby Food: What You Need to Know (Aug.
16, 2018) (online at www.consumerreports.org/food-safety/heavy-metals-in-baby-food/)).
                                                  14
       47.     Research continuously shows that exposure to food containing Heavy Metals

causes “troubling risks for babies, including cancer and lifelong deficits in intelligence[.]”38

Specifically, Heavy Metals “can harm a baby’s developing brain and nervous system” and cause

negative impacts such as “the permanent loss of intellectual capacity and behavioral problems like

attention-deficit hyperactivity disorder (ADHD).” 39 Exposure to the Heavy Metals may cause

permanent decreases in IQ, diminished future economic productivity, and increased risk of future

criminal and antisocial behavior in children. 40 These developmental conditions can be caused by

exposure to even trace amounts of these substances. 41

D.     Defendants’ Marketing Falsely Claims That The Baby Food Products Are Safe And
       Omits All Material Information About The Presence Of Heavy Metals

       48.     Despite the disturbing findings that Defendants’ products contain Heavy Metals

which can cause significant harm to babies and children, Defendants continue to advertise and

warrant that their Baby Food Products are healthy, safe, and suitable for consumption by babies.

       49.     For example, Hain touts itself as a family company that cares about the health of

babies and kids and the foods they eat. On its website, at www.earthsbest.com, Hain represents

that it produces “pure, quality products” that parents “can trust.” 42 Hain also states that its brand

“is the first complete line of organic infant nutrition and care products” and that they “strive to

provide better-for-baby products that are pure, safe and sustainable.” 43

       50.     On the label of “Earth’s Best Whole Grain Rice Cereal,” Hain represents, “From

the first spoonful on, you can be sure your baby’s rapidly developing little body is getting only




38
   HBBF Report at 1.
39
   Id. at 6.
40
   Subcommittee Report at 9.
41
   HBBF Report at 1.
42
   https://www.earthsbest.com/why-earths-best/our-promise/.
43
   Id.
                                                 15
pure, healthy, organic, nutrition.” Each of Hain’s baby food products include the word “organic”

numerous times on the product label and represent that the product contains “No-GMOs” but fails

to disclose or warn consumers that Hain’s products contain Heavy Metals. Instead, Hain maintains

that its products are of the highest quality and fails to warn consumers of the dangers.

         51.    Hain’s marketing and packaging labels do not list, let alone warn, potential

customers that its baby food products contain Heavy Metals.

         52.    Similarly, on Beech-Nut’s website, it claims that “Making high quality, safe, and

nutritious foods for babies and toddlers will always be our #1 priority.” 44 It further misleads

consumers by representing that the company “conduct[s] over 20 rigorous tests on our purees,

testing for up to 255 pesticides and heavy metals (like lead, cadmium, arsenic and other nasty

stuff). Just like you would, we send the produce back if it’s not good enough” 45 However, as noted

in the Subcommittee Report, Beech-Nut does not test for mercury, and has among the lowest

standards in the industry for lead and cadmium.

         53.    Beech-Nut’s products’ labels include a representation that the company does not

use harmful ingredients such as cancer-causing bisphenol A (“BPA”) but fails to disclose or warn

consumers that Beech-Nut’s products contain Heavy Metals. Instead, Beech-Nut maintains that its

products are of the highest quality and fails to warn consumers of the dangers.

         54.    Beech-Nut’s packaging labels do not list, let alone warn, potential customers that

its baby food products contain Heavy Metals.

         55.    Defendant Gerber claims on its website that “[w]e have among the strictest

standards in the world. From farm to highchair, we go through over 100 quality checks for every




44
     https://www.beechnut.com/our-story/.
45
     Id.
                                                16
jar.” 46 Defendant Gerber also claims that “our safety and quality standards are among the strictest

in not just the U.S., but in the world” and “our farmers are using best in class practices to ensure

quality ingredients and minimize the presence of any unwanted heavy metals. 47 Gerber states,

“Gerber baby foods are absolutely safe and healthy for baby and comply with all FDA

requirements.” 48 Additionally, all of Gerber product labels have the famous “Gerber Baby” logo,

as well as indications that the product is appropriate for crawling or sitting babies. Gerber markets

and advertises Gerber “Single Grain Rice Cereal,” the very first solid food many babies consume,

as containing ingredients that “support brain development” despite the presence of Heavy Metals.

       56.     Gerber’s packaging labels do not list, let alone warn, potential customers that its

baby foods contain toxic heavy metals.

       57.     Defendant Plum also touts its products as healthy, safe, and suitable for babies. For

example, on its website, Plum states “Little ones deserve the very best food from the very first

bite.” 49 Plum also touts that its products contain “simple” ingredients: “As an organic food

company, we strongly believe in the advantages organic food brings to our families and to Mother

Nature. We know there’s a debate as to whether organic is more nutritious or safer than

conventional, but when it comes to making products for your littlest ones, we believe the simpler

the better. As parents ourselves, we wouldn’t have it any other.” 50

       58.     Plum misleadingly tells consumers that the heavy metals in its products and

ingredients meet “applicable government standards,” but then claims that “there is no federal

standard on heavy metals in baby food.” 51



46
   https://www.gerber.com/commitment-to-quality.
47
   https://www.gerber.com/learning-center/quality-safety-faqs.
48
   Id.
49
   https://www.plumorganics.com/food-philosophy/.
50
   Id.
51
   https://www.plumorganics.com/faqs/.
                                                 17
       59.     Plum’s labels do not list, let alone warn, potential customers that its baby food

products contain Heavy Metals.

       60.     As alleged herein, Defendants’ marketing and advertising of the Baby Food

Products are false, deceptive, and misleading to reasonable consumers because Defendants know

that Heavy Metals are harmful to babies yet they sold, and continue to sell, products containing

harmful Heavy Metals as evidenced by their own testing as well as independent testing.

       61.     Defendants’ marketing and advertising of their products is also false, deceptive,

and misleading to reasonable consumers because Defendants failed to warn and disclose material

facts regarding the Baby Food Products, namely, that they were unsafe and unsuitable for babies;

that they contained Heavy Metals; the levels of the Heavy Metals; that their internal testing showed

that their products contained Heavy Metals; and that their internal policies permitted the sale of

baby food products with Heavy Metals. Defendants’ distribution and sale of these products was

unlawful, unfair, false, and misleading, and Defendants were unjustly enriched at the expense of

Plaintiffs and Class members.

       62.     Based on Defendants’ decision to advertise and market the Baby Food Products as

healthy and safe, Defendants had a duty to ensure that these statements were true and not

misleading. As such, Defendants knew or should have known that the Baby Food Products

included undisclosed and excessive levels of Heavy Metals, and that these toxins accumulate in

the body over time.

       63.     As a result of Defendant’s misrepresentations and omissions, a reasonable

consumer would have no reason to suspect the presence of Heavy Metals in the Baby Food

Products without conducting his or her own scientific tests or reviewing third party scientific

testing of these products.




                                                18
                             CLASS ACTION ALLEGATIONS

       64.    Plaintiffs bring this action pursuant to Rule 23 of the Federal Rules of Civil

Procedure, individually and on behalf of the following Nationwide Class:

              All persons who purchased one or more of Defendants’ Baby Food Products
              containing Heavy Metals, in the United States for personal/household use from the
              beginning of any applicable limitations period through the date of class
              certification. (the “Nationwide Class”).

       65.    Plaintiff Orsak brings this action individually and on behalf of the following Texas

subclass:

              All persons residing in Texas who purchased the Gerber and/or Beech-Nut Baby
              Food Products containing Heavy Metals for personal/household use from the
              beginning of any applicable limitations period through the date of class certification
              (the “Texas Subclass”).

       66.    Plaintiff Dempsey brings this action individually and on behalf of the following

Connecticut subclass:

              All persons residing in Connecticut who purchased Gerber Baby Food Products
              containing Heavy Metals for personal/household use from the beginning of any
              applicable limitations period through the date of class certification (the
              “Connecticut Subclass”).

       67.    Plaintiff Hood brings this action individually and on behalf of the following

Missouri subclass:

              All persons residing in Missouri who purchased Gerber and Beech-Nut Baby Food
              Products containing Heavy Metals for personal/household use from the beginning
              of any applicable limitations period through the date of class certification (the
              “Missouri Subclass”).

       68.    Plaintiff Chatagnier brings this action individually and on behalf of the following

Louisiana subclass:

              All persons residing in Louisiana who purchased Beech-Nut Baby Food Products
              containing Heavy Metals for personal/household use from the beginning of any
              applicable limitations period through the date of class certification (the “Louisiana
              Subclass”).



                                               19
       69.     Plaintiff Tipton brings this action individually and on behalf of the following

Tennessee subclass:

               All persons residing in Tennessee who purchased Plum Organics and/or Hain’s
               Earth’s Best Organic Baby Food Products containing Heavy Metals for
               personal/household use from the beginning of any applicable limitations period
               through the date of class certification (the “Tennessee Subclass”).

       70.     Excluded from the Class and Subclass are: (1) any Judge or Magistrate presiding

over this action and any members of their families; (2) Defendants’, Defendants’ subsidiaries,

parents, successors, predecessors, and any entities in which Defendants or their parents and any

entities in which Defendants have a controlling interest and their current or former employees,

officers, and directors; and (3) Plaintiffs’ counsel and Defendants’ counsel.

       71.     Numerosity (Rule 23(a)(1)): The exact number of members of the Class is unknown

and currently unavailable to Plaintiffs, but joinder of individual members herein is impractical.

The Class is likely comprised of thousands of consumers. The precise number of Class members,

and their addresses, is unknown to Plaintiffs at this time, but can be ascertained from Defendants’

records and/or retailer records. The members of the Class may be notified of the pendency of this

action by mail or email, Internet postings and/or publications, and supplemented (if deemed

necessary or appropriate by the Court) by published notice.

       72.     Predominant Common Questions (Rule 23(a)(2)): The Class’ claims present

common questions of law and fact, and those questions predominate over any questions that may

affect individual Class members. The common and legal questions include, without limitation:

                   a. Whether each Defendant knew or should have known that their Baby Food

                       Products contained Heavy Metals that rendered their Baby Food Products

                       unsafe for babies;

                   b. Whether Defendants misleadingly represented and continue to represent



                                                20
                     that Baby Food Products are safe for babies’ consumption;

                 c. Whether Defendants’ representations, advertisements, warranties, labeling,

                     packaging, and logos are false, deceptive, and/or misleading;

                 d. Whether Defendants had knowledge that those representations were likely

                     to deceive a reasonable consumer;

                 e. Whether Defendants had knowledge that those representations were false,

                     deceptive, and/or misleading;

                 f. Whether Defendants continue to disseminate those false, misleading, and/or

                     deceptive representations;

                 g. Whether Defendants failed to warn and disclose material facts regarding the

                     Baby Food Products and concealed internal testing results revealing

                     dangerous levels of Heavy Metals that are unsafe for babies;

                 h. Whether Defendants’ testing showed that their products contained Heavy

                     Metals;

                 i. Whether Defendants violated the state consumer protection statutes alleged

                     herein;

                 j. Whether Defendants made negligent misrepresentations and/or omissions;

                 k. Whether Defendants breached their express warranties;

                 l. Whether Defendants breached their implied warranties;

                 m. Whether Defendants were unjustly enriched; and

                 n. The nature of relief, including damages and equitable relief, to which

                     Plaintiffs and members of the Class are entitled.

       73.    Typicality of Claims (Rule 23(a)(3)): Plaintiffs’ claims are typical of the claims of

the Class because Plaintiffs, like all other Class Members, purchased Defendants’ Baby Food


                                               21
Products, suffered damages as a result of that purchase, and seek the same relief as the proposed

Class Members.

       74.      Adequacy of Representation (Rule 23(a)(4)): Plaintiffs adequately represent the

Class because their interests do not conflict with the interests of the members of the Class, and

they have retained counsel competent and experienced in complex class action and consumer

litigation. Plaintiffs and their counsel will fairly and adequately protect the interest of the members

of the Class.

       75.      Superiority (Rule 23(b)(3)): A class action is superior to other available means of

adjudication for this controversy. It would be impracticable for members of the Class to

individually litigate their own claims against Defendants because the damages suffered by

Plaintiffs and the members of the Class are relatively small compared to the cost of individually

litigating their claims. Individual litigation would create the potential for inconsistent judgments

and delay and expenses to the court system. A class action provides an efficient means for

adjudication with fewer management difficulties and comprehensive supervision by a single court.

       76.      Declaratory Relief (Fed. R. Civ. P. 23(b)(1) and (2)): In the alternative, this action

may properly be maintained as a class action because the prosecution of separate actions by

individual members of the Class would create a risk of inconsistent or varying adjudication with

respect to individual Class members, which would establish incompatible standards of conduct for

each Defendant; or the prosecution of separate actions by individual Class members would create

a risk of adjudications with respect to individual members of the Class which would, as a practical

matter, be dispositive of the interests of other members of the Class not parties to the adjudications,

or substantially impair or impede their ability to protect their interests; or Defendants have acted

or refused to act on grounds generally applicable to the Class, thereby making appropriate final

injunctive or corresponding declaratory relief with respect to the Class as a whole.


                                                  22
                                      CAUSES OF ACTION

                                         COUNT I
                          BREACH OF EXPRESS WARRANTY
(On behalf of Plaintiffs and the Nationwide Class (or alternatively, the Subclasses) against
                                      all Defendants)

         77.    Plaintiffs hereby incorporate all other paragraphs of this Complaint and restate them

as if fully set forth herein.

         78.    Defendants marketed and sold the Baby Food Products into the stream of commerce

with the intent that the Baby Food Products would be purchased by Plaintiffs and the Nationwide

Class.

         79.    Defendants utilized false and deceptive product labels as well as advertising to

promote, encourage, and urge the use, purchase, and utilization of the Baby Food Products by

representing the quality and safety to parents and purchasers, Plaintiffs, and the public in such a

way as to induce their purchase or use.

         80.    For example, Defendants expressly warranted that their foods were safe for

consumption by babies in a misleading manner, calling them, inter alia, “organic,” “non-GMO,”

“safe,” “natural,” “healthy,” and “pure.”

         81.    Through these representations, Defendants made express warranties that these

foods would conform to the representations. More specifically, Defendants represented that these

foods, when ingested by babies and children in the manner foreseen by Defendants, were safe and

effective, that these foods were healthy and safe for consumption by babies.

         82.    Defendants represented that the Baby Food Products only contained the ingredients

disclosed on the label. These specific misrepresentations went beyond mere puffery as they were

printed on the very product and in the product labeling.




                                                 23
       83.     The representations, as set forth above, contained or constituted affirmations of fact

or promises made by the seller to the buyer which related to the goods and became part of the basis

of the bargain creating an express warranty that the goods shall conform to the affirmations of fact

or promises.

       84.     The Baby Food Products ingested by Plaintiffs’ children did not conform to the

representations made by Defendants, because these foods contained toxic levels of Heavy Metals

and ingredients not safe for human ingestion in the manner intended by Defendants and contained

ingredients not disclosed in the product labeling.

       85.     Plaintiffs, by use of reasonable care, could not have discovered the breached

warranty and realized the hidden increased risks and unreasonable dangers of allowing their

children to ingest these foods. Plaintiffs did not know of the presence of these toxins until after

the release of the Subcommittee Report on February 4, 2021.

       86.     As a direct or proximate result of Defendants’ conduct, Plaintiffs and the punitive

Class have suffered actual damages in the purchase of the Baby Food Products that were worth

significantly less than the price paid and because they would not have purchased the product had

they known of the presence of Heavy Metals, entitling them to compensatory and equitable

damages, attorneys’ fees and costs and declaratory relief in an amount to be proven at trial. Further,

Plaintiffs and the putative Class shall be entitled to an award of punitive damages, as is clear from

the facts herein that Defendants’ actions were performed with a realization of the imminence of

danger and a reckless disregard and complete indifference to the probable consequences of their

actions. By Defendants’ putting their own pecuniary interests ahead of all else, they sacrificed the

safety, health and wellbeing of innocent babies, toddlers, and children, and also unfairly profited

off of unsuspecting parents and purchasers who believed they were buying healthy food safe for




                                                 24
consumption by babies and children. The only way to prevent this type of egregious indifference

again is to assess punitive damages against Defendants.

                                          COUNT II
           BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
 (On behalf of Plaintiffs and the Nationwide class (or alternatively, the Subclasses) against
                                       all Defendants)

        87.     Plaintiffs hereby incorporate all other paragraphs of this Complaint and restate them

as if fully set forth herein.

        88.     At all relevant times, Defendants were merchants who dealt in goods of that kind,

and in fact, boasted about their processes in production of safe and healthy baby food.

        89.     The baby foods at issue were not reasonably fit for the ordinary purposes for which

such goods are used and did not meet the expectations for the performance of the product when

used in the customary, usual, and reasonably foreseeable manner. Nor were these products

minimally safe for their expected purpose.

        90.     Unbeknownst to them, at the time the Plaintiffs purchased these baby foods, they

contained toxic levels of Heavy Metals.

        91.      Plaintiffs did not know of the presence of the Heavy Metals until after the release

of the Subcommittee Report on February 4, 2021.

        92.     The products at issue, even if they served their purpose in serving as food and

sustenance for babies and children, cannot create a benefit of the bargain because the Heavy

Metals, and their dangerous effects were never bargained for.

        93.     Because of the presence of these Heavy Metals, these products do create a present

economic injury to Plaintiffs and the putative class because their sale should never have occurred.

        94.     As a direct or proximate result of Defendants’ conduct, Plaintiffs and the putative

Class have suffered actual damages in the purchase of these baby foods that were worth



                                                 25
significantly less than the price paid and because they would not have purchased the product had

they known of the presence of Heavy Metals, entitling them to compensatory and equitable

damages, attorneys’ fees and costs and declaratory relief in an amount to be proven at trial.

        95.     Further, Plaintiffs and the putative Class shall be entitled to an award of punitive

damages, as is clear from the facts herein that Defendants’ actions were performed with a

realization of the imminence of danger and a reckless disregard and complete indifference to the

probable consequences of their actions. By Defendants’ putting their own pecuniary interests

ahead of all else, they sacrificed the safety, health and wellbeing of innocent babies, toddlers, and

children, and also unfairly profited off of unsuspecting parents and purchasers who believed they

were buying healthy food for their babies and children. The only way to prevent this type of

egregious indifference again is to assess punitive damages against Defendants.

                                        COUNT III
                          NEGLIGENT MISREPRESENTATION
(On behalf of Plaintiffs and the Nationwide Class (or alternatively, the Subclasses) against
                                      all Defendants)

        96.     Plaintiffs hereby incorporate all other paragraphs of this Complaint and restate them

as if fully set forth herein.

        97.     Defendants had a duty to Plaintiffs and the Class to exercise reasonable and

ordinary care in the formulation, testing, manufacturing, marketing, distribution, and sale of their

Baby Food Products.

        98.     Defendants breached their duty to Plaintiffs and the Class by formulating, testing,

manufacturing, advertising, marketing, distributing, and selling products to Plaintiffs and the Class

that do not have the ingredients, qualities, characteristics, and suitability for consumption as

advertised by Defendants and by failing to promptly remove the products containing Heavy Metals

from the marketplace or to take other appropriate remedial action.



                                                 26
        99.     Defendants knew or should have known that the ingredients, qualities, and

characteristics of the Baby Food Products were not as advertised or suitable for their intended use

(consumption by babies) and were otherwise not as warranted and represented by Defendants.

        100.    Specifically, Defendants knew or should have known that: (1) their Baby Food

Products at issue were not healthy, or safe for consumption because they contained or had a risk

of containing levels of Heavy Metals; (2) the Baby Food Products were adulterated or at risk of

being adulterated by Heavy Metals; and (3) the Baby Food Products were otherwise not as

warranted and represented by Defendants.

        101.    Plaintiffs and the Class justifiably and reasonably relied on Defendants’

representations as to the ingredients, qualities, and characteristics of the Baby Food Products.

        102.    As a direct and proximate result of Defendants’ conduct, Plaintiffs and the Class

have suffered actual damages in that they have purchased Baby Food Products that is worth less

than the price they paid and that they would not have purchased at all, had they known of the

presence or risk of Heavy Metals that do not conform to the products’ labels, packaging,

advertising, and statements.

        103.    Plaintiffs and the Class seek actual damages, injunctive and declaratory relief,

attorneys’ fees, costs, and any other just and proper relief available.

                                         COUNT IV
                                  UNJUST ENRICHMENT
   (On behalf of the Plaintiffs and the Nationwide Class (or alternatively, the Subclasses)
                                    against all Defendants)

        104.    Plaintiffs hereby incorporate all other paragraphs of this Complaint and restate them

as if fully set forth herein.




                                                 27
        105.    Plaintiffs and Class members conferred benefits upon Defendants. Plaintiffs and

Class members paid money for Defendants’ products containing Heavy Metals that were unsafe

and not suitable for babies.

        106.    Defendants have unjustly retained the benefits conferred upon by Plaintiffs and

Class members. Defendants retained those benefits under circumstances that make it inequitable

for Defendants to retain such benefits. Specifically, Defendants retained those benefits even

though Defendants’ Baby Food Products contain harmful Heavy Metals that render Defendants’

products unsafe and unsuitable for consumption by babies. If Plaintiffs and Class members had

known the true nature of Defendants’ products, they would not have paid money for them or would

have paid less. Plaintiffs and Class members are therefore entitled to disgorgement and/or

restitution as prayed for hereunder.

                                        COUNT V
       VIOLATIONS OF TEXAS DECEPTIVE TRADE PRACTICES-CONSUMER
                          PROTECTION ACT (“TEXAS DTPA”)
                        TEX. BUS. & COMM. CODE § 17.41, et seq.
        (On behalf of the Texas Subclass against Defendants Gerber and Beech-Nut)

        107.    Plaintiff Orsak hereby incorporates all other paragraphs of this Complaint and

restate them as if fully set forth herein.

        108.    Defendants Gerber and Beech-Nut are “persons” under the Texas DTPA. TEX.

BUS. & COMM. CODE § 17.45(3).

        109.    The Texas DTPA proscribes false, misleading, or deceptive acts or practices in the

conduct of any trade or commerce.

        110.    Defendants Gerber and Beech-Nut engaged in false, misleading, and deceptive acts

and practices in the conduct of trade and commerce by, inter alia, (1) representing that goods are

of a particular standard, quality, or grade when they are of another; (2) advertising goods with the

intent not to sell them as advertised; and (3) failing to disclose information concerning goods,


                                                28
which was known at the time of the transaction, and the failure to disclose such information was

intended to induce Plaintiff Orsak and the Texas Subclass into a transaction into which they

otherwise would not have entered had the information been disclosed.

       111.    Specifically, Defendants Gerber and Beech-Nut represented that its Baby Food

Products are healthy, safe, and suitable for consumption by babies when the products actually

contain dangerous levels of Heavy Metals which have a significant negative effect on

neurodevelopment and central nervous system in children.

       112.    Defendants Gerber and Beech-Nut also advertised its Baby Food Products as

healthy, safe, and suitable for consumption by babies with the intent not to sell them as advertised.

Defendants Gerber and Beech-Nut knew through its internal testing that the products it advertised

and sold contained dangerous amounts of Heavy Metals at levels which exceeded its own internal

standards, and every objective standard, and which are not healthy or nutritious for children and

pose serious and irreversible health risks to children who ingest them.

       113.    Finally, Defendants Gerber and Beech-Nut failed to disclose the fact that the Baby

Food Products contained dangerous levels of Heavy Metals, which was known to Defendants at

the time of the transactions through Defendants’ self-testing of the products. Defendant’s failure

to disclose this material information was intended to induce Plaintiff Orsak and the Texas Subclass

into purchasing Defendants’ products. Defendants Gerber and Beech-Nut know that if it disclosed

the amounts of Heavy Metals revealed by its self-testing to consumers, no consumer, including

Plaintiff Orsak and the Texas Subclass, would buy the products because Heavy Metals are harmful

to children’s health and development, especially at the levels present in the Baby Food Products.

       114.    Plaintiff Orsak and the Texas Subclass relied upon Defendants’ advertising and

labeling of the products to their detriment. Specifically, they relied upon Defendants’

representations that the Products are safe, healthy, and suitable for consumption by babies. Their


                                                 29
reliance was to their detriment because they purchased Defendants’ products based upon these

representations, but Defendants’ products are actually dangerous to their children’s health and

development due to the excessive levels of Heavy Metals contained therein.

       115.    Moreover, there can be no question that the Plaintiff Orsak and the Texas Subclass

relied upon Defendants Gerber and Beech-Nut’s failure to disclose the presence of dangerous

levels of Heavy Metals in its products, as no reasonable consumer would ever feed a child food

that it knows contains dangerous amounts of Heavy Metals.

       116.    It is inferred that the putative class members relied upon Defendants Gerber and

Beech-Nut’s unlawful conduct, because the acts and omissions are common and consistent with

respect to all putative class members and material in that they affect their children’s health.

       117.    Plaintiff Orsak and the Texas Subclass never would have purchased Defendants

Gerber and Beech-Nut’s products had the truth been known.

       118.    Further, the Texas DTPA proscribes “any unconscionable action or course of

action,” which it defines as “an act or practice which, to a consumer’s detriment, takes advantage

of the lack of knowledge, ability, experience, or capacity of the consumer to a grossly unfair

degree.” TEX. BUS. & COMM. CODE §§ 17.45(5), 17.50(a)(3).

       119.    Defendants Gerber and Beech-Nuts’s conduct in selling its Baby Food Products

containing dangerous levels of Heavy Metals to Plaintiff Orsak and the Texas Subclass is an

unconscionable action or course of action. Defendants Gerber and Beech-Nut tested its products

and knew that the products contained a dangerous level of Heavy Metals, but chose to take

advantage of Plaintiff Orsak and the Texas Subclass’s lack of knowledge of the presence of the

Heavy Metals in the products they purchased to a grossly unfair degree.

       120.    Defendants Gerber and Beech-Nuts’ false, misleading, deceptive, and

unconscionable acts are a producing and proximate cause of the economic damages sustained by


                                                 30
Plaintiff Orsak and the Texas Subclass.

        121.    Plaintiff Orsak and the Texas Subclass did not receive what they bargained for, in

that Defendants Gerber and Beech-Nut represented that the Baby Food Products were safe,

healthy, and suitable for consumption by babies when, in fact, Defendants sold them products that

contain dangerous amounts of Heavy Metals.

        122.    Defendants Gerber and Beech-Nut committed the acts violative of the Texas DTPA

knowingly. The Subcommittee Report evidences the fact that Defendants Gerber and Beech-Nut

had actual awareness that the Baby Food Products it authorized for sale contained dangerous levels

of Heavy Metals.

        123.    Accordingly, Plaintiff Orsak and the Texas Subclass are entitled to their economic

damages, in an amount to be determined at trial by a jury of their peers, their court costs and

reasonable and necessary attorneys’ fees, injunctive relief, and, because Defendants knowingly

violated the Texas DTPA, up to three times the amount of economic damages.

                                          COUNT VI
                VIOLATIONS OF CONNECTICUT TRADE PRACTICES ACT
                               Conn. Gen. Stat. §§ 42-110g, et seq.
               (On behalf of the Connecticut Subclass Against Defendant Gerber)

        124.    Plaintiff Dempsey hereby incorporates all other paragraphs of this Complaint and

restate them as if fully set forth herein.

        125.    Defendant Gerber is a “person” as defined by Conn. Gen. Stat. § 42-110a(3).

        126.    Defendant is engaged in “trade” or “commerce” as those terms are defined by Conn.

Gen. Stat. § 42-110a(4).

        127.    Defendant Gerber advertised, offered, or sold goods or services in Connecticut,

engaged in trade or commerce directly or indirectly affecting the people of Connecticut.

        128.    Defendant Gerber engaged in deceptive acts and practices and unfair acts and



                                                31
practices in the conduct of trade or commerce, in violation of the Conn. Gen. Stat. § 42-110b, by

making misrepresentations and false statements concerning the Baby Food Products.

        129.    Defendant Gerber’s acts and practices, including its material omissions, described

herein, were likely to, and did in fact, deceive and mislead members of the public, including

consumers acting reasonably under the circumstances, to their detriment.

        130.    As a direct and proximate result of Defendant Gerber’s deceptive acts and practices,

Plaintiff Dempsey and the Connecticut Subclass members suffered and will continue to suffer

injury, ascertainable losses of money or property, and monetary and non-monetary damages,

inclusive of not receiving the benefit of their bargain in purchasing the affected products.

        131.    Defendant Gerber’s deceptive acts and practices caused substantial, ascertainable

injury to Plaintiff Dempsey and the Connecticut Subclass members, which they could not

reasonably avoid, and which outweighed any benefits to consumers or to competition.

        132.    Defendant Gerber’s violations of Connecticut law were done with reckless

indifference to Plaintiff Dempsey and the Connecticut Subclass members, or was with an

intentional or wanton violation of those rights.

        133.    Plaintiff Dempsey requests damages in the amount to be determined at trial,

including statutory and common law damages, attorneys’ fees, and punitive damages.

                                        COUNT VII
            VIOLATIONS OF MISSOURI MERCHANDISING PRACTICES ACT
                                 Mo. Rev. Stat. §§ 407 et seq.
               (on Behalf of the Missouri Subclass against Defendant Gerber)

        134.    Plaintiff Hood hereby incorporates all other paragraphs of this Complaint and

restate them as if fully set forth herein.

        135.    Plaintiff Hood and the Missouri Subclass members are residents of the State of

Missouri.



                                                   32
       136.    At all times mentioned herein, Defendant Gerber engaged in “trade” or

“commerce” in Missouri, as defined by Mo. Rev. Stat. § 407.010(7), in that it advertised, offered

for sale, and sold provided goods, property, or services primarily for personal, family, or household

purposes, and advertised, solicited, offered for sale, and sold “services”, “property”, “article[s]”,

“commodit[ies]” or “thing[s] of value” in Missouri.

       137.    Plaintiff Hood and the Missouri Subclass members purchased Gerber Baby Food

Products “primarily for personal, family or household purposes.” Mo. Rev. Stat. § 407.025(1).

       138.    The Missouri Merchandising Practices Act (“MMPA”), Mo. Rev. Stat. § 407.020

provides that “[t]he act, use or employment by any person of any deception, fraud, false pretense,

false promise, misrepresentation, unfair practice or the concealment, suppression, or omission of

any material fact in connection with the sale or advertisement of any merchandise in trade or

commerce…in the state of Missouri, is declared to be an unlawful practice.”

       139.    For the reasons discussed herein, Defendant Gerber violated and continues to

violate the MMPA by engaging in the herein described unconscionable, deceptive, unfair acts or

practices proscribed by Mo. Rev. Stat. § 407.020 et seq. Defendant Gerber’s acts and practices,

including its material omissions, described herein, were likely to, and did in fact, deceive and

mislead members of the public, including consumers acting reasonably under the circumstances,

to their detriment.

       140.    Defendant Gerber repeatedly advertised, both on the labels for Gerber baby food

products and through advertising, that Gerber baby food products were and are safe, healthy, and

suitable for consumption by babies. Defendant Gerber failed to disclose the material information

that its Baby Food Products contained unsafe levels of Heavy Metals.

       141.    Defendant Gerber’s representations and omissions were material because they were

likely to deceive reasonable consumers to induce them to purchase Gerber Baby Food Products


                                                 33
without being aware that the products contained unsafe levels of toxic Heavy Metals. As a direct

and proximate result of Defendant’s unfair and deceptive acts or practices, Plaintiff Hood and the

Missouri Subclass members suffered damages by purchasing Gerber Baby Food Products because

they would not have purchased Gerber baby food products had they known the truth.

       142.    Defendant Gerber’s deceptive trade practices caused injury in fact and actual

damages to Plaintiff Hood and the Missouri Subclass members in the form of the loss or

diminishment of value of Gerber Baby Food Products Plaintiff Hood and the Missouri Subclass

members purchased, which allowed Defendant Gerber to profit at the expense of Plaintiff Hood

and the Missouri Subclass members. The injuries Plaintiff Hood and the Missouri Subclass

members were to legally protected interests. The gravity of the harm of Defendant Gerber’s actions

is significant and there is no corresponding benefit to consumers of such conduct.

       143.    Plaintiff Hood and the Missouri Subclass Members seek relief for the injuries they

have suffered as a result of Defendant Gerber’s unfair and deceptive acts and practices, as provided

by Mo. Rev. Stat. § 407.025 and applicable law.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, on behalf of themselves and the proposed Classes, pray for

relief and judgment against Defendants as follows:

       a.      Certifying the Classes pursuant to Rule 23 of the Federal Rules of Civil Procedure,

       appointing Plaintiffs as representatives of the Class, and designating Plaintiffs’ counsel as

       Class Counsel;

       b.      Awarding Plaintiffs and the Classes compensatory damages, in an amount

       exceeding $5,000,000, to be determined by proof;

       c.      Awarding Plaintiffs and the Classes appropriate relief, including but not limited to

       actual damages;


                                                34
      d.     For declaratory and equitable relief, including restitution and disgorgement;

      e.     For an order enjoining Defendants from continuing to engage in the wrongful acts

      and practices alleged herein;

      f.     Awarding Plaintiffs and the Classes the costs of prosecuting this action, including

      expert witness fees;

      g.     Awarding Plaintiffs and the Classes reasonable attorneys’ fees and costs as

      allowable by law;

      h.     Awarding pre-judgment and post-judgment interest;

      i.     For punitive damages; and

      j.     Granting any other relief as this Court may deem just and proper.

                                 JURY TRIAL DEMANDED

      Plaintiffs hereby demand a trial by jury of all claims so triable.


Dated: May 21, 2021                               LEVI & KORSINSKY, LLP

                                                 By: s/ Mark S. Reich___________
                                                 Mark S. Reich (MR-4166)
                                                 Courtney E. Maccarone (CM-5863)
                                                 55 Broadway, 10th Floor
                                                 New York, NY 10006
                                                 Telephone: 212-363-7500
                                                 Facsimile: 212-363-7171
                                                 Email: mreich@zlk.com
                                                        cmaccarone@zlk.com

                                                 Counsel for Plaintiffs




                                                35
